Citation Nr: 1126417	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  08-05 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative arthritis of the lumbar spine from July 1, 2005 to July 22, 2010, and to a rating in excess of 10 percent from July 22, 2010 forward.

2.  Entitlement to an initial compensable rating for sensory deficit of the anterior branch of the medial calcaneal nerve, left foot, status post excision of ganglion cyst, 3rd compartment of the tarsal tunnel, from July 1, 2005 to April 17, 2008, and a rating in excess of 10 percent from April 17, 2008 forward.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2006 and December 2007 rating decisions of the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2006, the RO awarded service connection for ganglion cyst, left foot, and assigned a noncompensable rating for a scar under Diagnostic Code 7805.  The RO also awarded service connection for degenerative arthritis of the lumbar spine and assigned a noncompensable rating.  

In December 2007, the RO awarded service connection for sensory deficit of the anterior branch of the medial calcaneal nerve, left foot, status post excision of ganglion cyst, 3rd compartment of the tarsal tunnel, and assigned a noncompensable rating.  In April 2008, the Veteran testified before the undersigned at a Travel Board hearing.

In February 2010, the Board dismissed the issue of entitlement to a compensable rating for ganglion cyst, left foot, since the Veteran had requested that this issue be withdrawn.  The Board remanded the issues listed on the front page of this decision.  

In an April 2011 rating decision, the disability ratings for the sensory deficit of the anterior branch of the medial calcaneal nerve, left foot, status post excision of ganglion cyst, 3rd compartment of the tarsal tunnel and the low back disorder, were each increased to 10 percent.  The effective date for the increased for left foot disorder was April 17, 2008, the date of the Travel Board hearing.  The effective date for the increase for the low back disorder was July 22, 2010, the date of the VA examination.  In addition, a separate compensable rating for urinary nocturia was granted with a 10 percent rating from July 22, 2010.


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the lumbar spine has caused painful motion, but his flexion of the thoracolumbar spine has been greater than 60 degrees, his combined range of motion of the thoracolumbar spine is greater than 120 degrees; there is no muscle spasm or guarding; there is no abnormal gait due to the low back disability; and there is no abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  The Veteran's sensory deficit of the anterior branch of the medial calcaneal nerve, left foot, status post excision of ganglion cyst, 3rd compartment of the tarsal tunnel, is not wholly sensory in nature and causes moderately severe disability, but not complete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for degenerative arthritis of the lumbar spine, are met from July 1, 2005.  38 U.S.C.A §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2010).

2.  The criteria for a 20 percent rating, but no higher, for sensory deficit of the anterior branch of the medial calcaneal nerve, left foot, status post excision of ganglion cyst, 3rd compartment of the tarsal tunnel, are met from July 1, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.31, 4.124, 4.124, 4.124a, Diagnostic Code 8799-8723 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  In a June 2006 RO letter, the Veteran was informed of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection for two disabilities.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

Regarding the duty to assist, the Veteran's pertinent medical records to include VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board remanded this case for private records to be requested and the private examiners responded and furnished records.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Veteran was also afforded several VA examinations, most recently in July 2010 with a subsequent medical addendum.  38 C.F.R. § 3.159(c)(4).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The Board remanded this case for VA examinations.  The current examination in July 2010 with the addendum complies with the Board's prior remand instructions and is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examination in this case is adequate upon which to base a decision.  In addition, there are private medical findings of record.  The overall records satisfy 38 C.F.R. § 3.326 and the Board is satisfied that the RO has substantially complied with the Board's February 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).   

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Increased Ratings

In June 2006, the Veteran's application for VA benefits was received.  At that time, he submitted private medical evidence which included January 1999 x-rays which reflected mild narrowing at the L3 to L4 interspace and degenerative arthritis change of the left facet joints at the L5-S1 level.  An April 2004 report of Gifford Medical Center showed that the Veteran had a cystic mass in his left foot, adjacent to the posterior tibial nerve in the tarsal tunnel.  In March 2004, he underwent surgery.  It was discovered that he had a ganglion cyst which was wrapped around nerves.  The physician felt that the area on the more anterior aspect of the medial and plantar heel would not regain normal sensation, including the ball of the foot.  Postoperatively, the medial half of the plantar ball of the foot and medial three toes were still somewhat anesthetic.  Thus, the Veteran submitted evidence of low back and left lower extremity disabilities.

In conjunction with his claims, in August 2006, the Veteran was afforded a VA general medical examination.  It was noted that the Veteran previously had had a ganglion cyst removed from his left foot with residual permanent numbness of parts of his left foot.  Physical examination revealed sensory loss on the left foot.  The loss was present in the distribution of the anterior branch of the medial calcaneal nerve.  There was no sensation to light touch or pinprick.  This disability caused mild impairment for chores, shopping, exercise, traveling, and driving, and moderate impairment for sports.  

In August 2006, the Veteran was also afforded a VA spine examination.  At that time, it was noted that the Veteran did not have fecal incontinence or left leg or foot weakness.  He reported having constant numbness and daily paresthesias.  The examiner noted that the numbness and paresthesias of the left foot was due to an excision of the left anterior branch of the medial calcaneal nerve.  With regard to the spine, the Veteran reported that he did not have back symptoms flare-ups, but had mild fatigue, moderate decreased motion, and moderate pain in the low back which was daily and radiating down the right leg.  The Veteran indicated that he was able to walk 1-3 miles.  On examination, there were not abnormal curvatures or thoracolumbar ankylosis.  There was no spasm, atrophy, guarding, pain with motion, or tenderness of the thoracic or lumbar muscles.  Range of motion testing revealed flexion to 100 degrees, extension to 35 degrees, lateral   flexion bilaterally to 50 degrees, lateral rotation to 90 degrees on the left, and lateral rotation to 80 degrees on the right.  There was no additional limitation of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.  Strength testing and muscle tone were normal.  There was no abnormal sensation in the right lower extremity.  In the left lower extremity, the Veteran did not have sensation to light touch and pinprick in the distribution of the anterior branch of the medial calcaneal nerve.  Reflexes were within normal limits in the lower extremities.  Lasegue's sign was not positive.  There were no vertebral fractures.  X-rays revealed mild narrowing at the L3 to L4 interspace and degenerative arthritis change of the left facet joints at the L5-S1 level.  The diagnosis was degenerative arthritis of L5-S1.  The lumbar spine disability caused mild impairment for chores, shopping, feeding, bathing, dressing, toileting, and grooming, and moderate impairment for exercise, sports, recreation, and traveling.  

In a November 2006 rating decision, the RO awarded service connection for ganglion cyst, left foot, and assigned a noncompensable rating for a scar under Diagnostic Code 7805.  As previously noted, that issue is not before the Board.  The RO also awarded service connection for degenerative arthritis of the lumbar spine and assigned a noncompensable rating under Diagnostic Code 5242 effective July 1, 2005.  The Veteran appealed the assigned non-compensable rating.

In December 2007, the RO awarded service connection for sensory deficit of the anterior branch of the medial calcaneal nerve, left foot, status post excision of ganglion cyst, 3rd compartment of the tarsal tunnel, and assigned a noncompensable rating under Diagnostic Code 8799-8723 effective July 1, 2005.  The Veteran appealed the assigned non-compensable rating.

Thereafter, in April 2008, a letter was received from Dr. Bradley S. Rauch, in which he indicated that he had been treating the Veteran for spine problems since 2005.  He indicated that the Veteran had lower back pain in the lumbosacral region with a right posterior pelvic misalignment with a right leg deficiency of 1/2 inch.  

At his personal hearing, the Veteran testified to the effect that his service-connected sensory impairment of the left foot and the arthritis of the lumbar spine were not adequately rated.  He indicated that he was regularly seeing a chiropractor two to three times per week and was having daily pain in both areas, which was not considered in his ratings.  In addition, he reported that he had numbness and tingling of the left foot.  The Veteran stated that there were periods of incapacitation due to his low back.  

Thereafter, the Board remanded this case for the records of Dr. Rauch as well as Kevin McNamara, D.P.M./Gifford Medical Center, and for the Veteran to be afforded a VA examination.  A response was received from the private medical providers, but their records supported current findings and predated service connection.  

The Veteran was afforded the requested VA examinations in July 2010.  With regard to his lumbar spine, the Veteran stated that he had severe flare-ups which occurred weekly.  He indicated that he did not have urinary infrequency, but had some urgency at night.  He related that he had numbness and paresthesias.  He stated that he had a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was moderate and constant.  It radiated  down the right buttock to the thigh.  The Veteran related that he was only able to walk 1/4 mile.  He was regularly seeing a chiropractor.  Physical examination revealed no abnormal spinal curvatures.  There was no spasm, atrophy, guarding, or weakness.  However, there was pain with motion and tenderness.  Range of motion testing revealed flexion to 90 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, left and right  lateral rotation to 30 degrees.  There was evidence of pain on active motion, but there were no additional limitations after three repetitions of the range of motion tests.  Sensory examination on the right was normal.  However, on the left, there was decreased pain or pinprick on the tip of the great and second toe.  Also, sensation to light touch was decreased in the medial plantar foot and heel.  Motor examination was normal.  Muscle tone was also normal and there was no muscle atrophy.  Lasegue's sign was not positive.  Pain was only present on flexion.  There were no vertebral fractures.  Both leg limbs were measured and determined to be 39 inches; thus there was no leg shortening.  X-rays were consistent with the prior reports.  The diagnosis was degenerative arthritis of the lumbar spine.  Less than 1 week had been lost from work due to the disability.  The Veteran had physical limitations on standing, walking, carrying, and lifting.  The examiner indicated that there had been no period of acute signs and symptoms due to intervertebral disc syndrome requiring bedrest prescribed by a physician.  

The Veteran was also afforded a peripheral nerves examination.  Physical examination of the left foot revealed weakness, numbness, paresthesias of the plantar foot.  There was altered sensation to medial heel, medial arch, great and second toes, and a decreased ability to separate the great toe from the second toe.  The examiner indicated that the Veteran had decreased sensation to pain or pinprick  on the tip of the great toe and the second toes and decreased sensation to light touch on the medial plantar aspect of the foot and heel.  The diagnosis was medial calcaneal and medial plantar nerve deficits status post excision of the tarsal tunnel ganglion.  One day had been lost from work due to this disability.  There was nerve dysfunction, neuritis, and neuralgia, but not paralysis.  With regard to daily activities, there was mild impairment for chores, shopping, traveling, bathing, dressing, toileting, grooming, and driving; there was moderate impairment for recreation and sports; and severe impairment for exercise.  The Veteran had pain, fatigability, swelling, heat, redness, stiffness, weakness, lack of endurance, tenderness, abnormal weight-bearing, and painful motion of the great toe.  The Veteran also had calluses on his left medial heel and left hallux medial distal phalanx.  There was no muscle atrophy or other deformity.  The Veteran had great toe MTPJ dorsiflexion to 45 degrees and plantar flexion to 15 degrees.  The hallux valgus angle on the right and left was 20.  

In March 2011, a medical addendum was provided.  The examiner indicated that the claims file was reviewed.  The examiner felt that the extent of the Veteran's impairment of the left foot medial calcaneal nerve was moderately severe.  The effects on daily activities were reiterated.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, although the RO assigned staged ratings, the Board finds that staged ratings are not warranted, per below.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.



Low Back

Under the General Rating Formula as applicable to the Veteran's back disability, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.



The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides a rating of 20 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2010).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1) (2010).

Under the criteria for range of motion, the Veteran does not meet the criteria for a compensable rating based on the limitation of motion findings for any part of the appeal period since his flexion was 90-100 degrees.  However, the RO assigned a 10 percent rating as of July 2010, the date of the VA examination, apparently taking into consideration DeLuca.  The Board agrees, but further finds that a 10 percent rating is warranted for the entire appeal period per 38 C.F.R. § 4.59 and per DeLuca.  The Veteran has consistently reported low back pain and is competent to make those reports.  The Board also finds him credible, given the consistency in his complaints.  However, a 20 percent rating is not warranted since his motion greatly exceeds the rating criteria for that level.  Even considering DeLuca, his forward flexion of the thoracolumbar spine has been greater than 60 degrees, his combined range of motion of the thoracolumbar spine is greater than 120 degrees; there is no muscle spasm or guarding; there is no abnormal gait due to the low back disability; and there is no abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The RO has assigned a separate rating for urinary frequency, a matter not on appeal.  There is no additional neurological deficit present due to the low back, such as loss of bowel or bladder control, sciatica, or other neurological findings.  The Veteran has reported radiating pain down the right lower extremity, but there is no diagnosis of sciatica nor are there objective findings of sensory deficit.  The Veteran does not have disc impairment due to his service-connected low back and has not been diagnosed as having intervertebral disc syndrome so a rating based on that disability would not be appropriate.  Even considering that criteria, he does not have period of incapacitation causing bedrest.  Also, when examined for leg shortening due to Dr. Rauch's report of such, the objective findings showed that the limbs were equal in length and their measurements were provided.  Thus, a higher or additional rating based on those considerations is not in order.  


Sensory Deficit of the Anterior Branch of the Medial Calcaneal Nerve, Left Foot

Neuralgia of the anterior tibial nerve (deep peroneal nerve) is rated under Diagnostic Codes 8723, 8523, 8623 for neuralgia, neuritis, and paralysis of that nerve.  A zero percent rating is warranted when there is mild incomplete paralysis.  The next higher rating, 10 percent, is warranted when there is moderate incomplete paralysis.  Severe incomplete paralysis warrants a 20 percent rating.  Complete paralysis, causing the loss of dorsal flexion of the foot, warrants a 30 percent rating.  See 38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  See Note preceding Code 8510.  38 C.F.R. § 4.124a.

In this case, a VA examiner indicated that the Veteran's nerve disability is "moderately severe."  The Veteran has a slight decrease in mobility and apparently stumbles when he walks.  There is altered sensation to the medial heel, medial arch, great and second toe.  The Veteran is also unable to separate his great toe from his second toe.  His motor function is normal.  There is limitation of motion of the left foot/great toe.  

In affording the Veteran the benefit of the doubt, the Board finds that a 20 percent rating is warranted for the entire appeal period for severe incomplete paralysis.  The historical record shows that the Veteran has had symptomatic nerve deficit issues with his left foot since the ganglion cyst was removed.  Thus, the rating should be for the entire appeal period.  Complete paralysis, causing the loss of dorsal flexion of the foot, has not been shown; therefore, a 30 percent rating is not warranted.  Thus, a 20 percent rating is assigned under Diagnostic Code 8799-8723, for the whole appeal period.  


Conclusion for Ratings

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the evidence supports a 10 percent rating for the low back disorder from July 1, 2005 onward.  However, a preponderance of the evidence is against a rating in excess of 10 percent at any time during the appeal period.  

The evidence further supports a 20 percent rating for the sensory deficit of the anterior branch of the medial calcaneal nerve, left foot, status post excision of ganglion cyst, 3rd compartment of the tarsal tunnel, from July 1, 2005 onward.  


However, a preponderance of the evidence is against a rating in excess of 20 percent at any time during the appeal period.  

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back and left foot neurological impairment are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  Therefore, referral for 

consideration of an extraschedular rating is not warranted.


ORDER

A 10 percent rating, but no higher, for degenerative arthritis of the lumbar spine from July 1, 2005, is granted.  

A 20 percent rating, but no higher, for sensory deficit of the anterior branch of the medial calcaneal nerve, left foot, status post excision of ganglion cyst, 3rd compartment of the tarsal tunnel, from July 1, 2005, is granted.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


